SUPPLEMENTAL MEMORANDUM *
In our prior decision, we affirmed Rosen’s conviction and the sentence imposed on him. United States v. Rosen, 94 Fed. Appx 567 (9th Cir.2004) (unpublished disposition). The Supreme Court vacated that disposition and remanded to this court for reconsideration in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), Rosen v. United States, — U.S. -, 125 S.Ct. 1041, 160 L.Ed.2d 1026 (2005).
Appellant’s sentence is remanded for further proceedings in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) and United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). In all other respects, our prior decision is reinstated as to Appellants Daniel Rosen, Ayman Mansour and Helmi Mansour.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.